

116 S4885 IS: EIDL Advance Protection Act
U.S. Senate
2020-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4885IN THE SENATE OF THE UNITED STATESNovember 10, 2020Mrs. Blackburn introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the CARES Act to provide that EIDL emergency grant advance payments shall not be subject to certain reductions.1.Short titleThis Act may be cited as the EIDL Advance Protection Act.2.Emergency EIDL grant advance paymentsSection 1110(e)(6) of the CARES Act (15 U.S.C. 9009(e)(6)) is amended—(1)by striking If an applicant and inserting the following:(A)In generalExcept as provided in subparagraph (B), if an applicant; and(2)by adding at the end the following:(B)Exception for paycheck protection program loan forgivenessIf an applicant that receives an advance under this subsection transfers into, or is approved for, the loan program under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102(a) of this Act, the advance amount may not be reduced from the loan forgiveness amount for a loan for payroll costs made under such paragraph (36), as determined under section 1106..